Citation Nr: 0523500	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-24 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefits sought on 
appeal.   

The veteran testified before the undersigned Veterans Law 
Judge at the RO in June 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking service connection for bilateral 
hearing loss and bilateral tinnitus.  The Board has 
determined that additional development is necessary prior to 
completion of its appellate review for the following reasons.  

The veteran maintains that he has a present bilateral hearing 
loss disability and tinnitus resulting from exposure to loud 
noise during his active military service.  Specifically, he 
has stated that he was exposed to gunfire during basic 
training and during burial ceremonies.  He stated that he 
used hearing protection most of the time.    

Service medical records include the reports of a June 1972 
examination prior to entry to service, and a July 1974 
examination prior to separation.  At the June 1972 
examination, audiometric testing was conducted, which 
revealed the following pure tone thresholds at 500, 1,000, 
2,000, 3000, and 4,000 Hz, respectively:  right ear, 20, 5, 
5, 45, and 50; left ear, 15, 10, 5, 50, and 50 Hz.  

At the July 1974 examination, audiometric testing was 
conducted, which revealed the following pure tone thresholds 
at 500, 1,000, 2,000, 3000, and 4,000 Hz, respectively:  
right ear, 10, 10, 0, 40, and 50; left ear, 10, 10, 10, 50 
and 50 Hz.  

The claims file contains no other reports of any audiometric 
testing during the veteran's period of active duty service, 
and no service medical records documenting complaints or 
treatment for any ear problems.

In January 2002, Ronald A. Burk, M.D., stated that he had 
evaluated the veteran's hearing loss that day.  He noted that 
the veteran had a history of significant noise exposure in 
service, including to a lot of retirement cannon salutes.  
Dr. Burk noted that audiometric evaluation presently showed 
bilateral high frequency sensorineural hearing loss.  He 
opined that the veteran's sensorineural hearing loss was as 
likely as not a result of exposure to a high noise 
environment during service.  Review of a report of the 
audiometric evaluation indicates that the veteran's bilateral 
hearing meets the criteria to be considered a disability for 
VA purposes under 38 C.F.R. § 3.385 (2004).  There is no 
indication that the opinion above is based on a review of the 
claims file or other than on a reported history by the 
veteran.

Reports of VA examinations, audiometric evaluation and ear 
disease, in June and July 2002, respectively, reflect a 
similar history of noise exposure in service, including also, 
exposure to noise while on the rifle range in basic training.  
The June 2002 audiometric evaluation revealed the following 
pure tone thresholds at 500, 1,000, 2,000, 3000, and 4,000 
Hz, respectively:  right ear, 10, 10, 25, 70 and 75; left 
ear, 10, 10, 20, 65, and 80.  These findings meet the 
criteria to be considered a disability for VA purposes under 
38 C.F.R. § 3.385.   

During the July 2002 VA ear disease examination, the 
examining physician opined that it was as likely as not that 
the veteran did receive the high frequency loss of hearing 
while in service.  This, however, was clearly based on a 
history as reported by the veteran.  The examiner did not 
have access to the claims file at that time, and he qualified 
his opinion by stating that if the discharge audiogram did 
show a high frequency hearing loss, then certainly this would 
indicate that the hearing loss and tinnitus were secondary to 
noise trauma in service.  The record does not reflect that 
the examiner was aware of findings at the June 1972 
examination prior to entry to service, which reflect high 
frequency hearing loss prior to entry to service. 

The veteran's DD Form 214 for the period of active service 
from August 1972 to August 1974 shows that his specialty 
title was lineman.  His decorations include sharpshooters 
badge, rifle.  

All service connection claims must be considered on the basis 
of places, types and circumstances of the claimant's military 
service.  38 C.F.R. § 3.303(a) (2004).  The reported history 
of noise exposure during service is entirely consistent with 
the place and circumstances of the veteran's service.  The 
veteran also reported that his civilian work since service, 
including on a ranch driving a tractor frequently, exposed 
him to loud noise. 

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Based on the foregoing, to ensure that the duty to assist has 
been met, a VA audiologic examination is necessary to 
determine the nature and etiology of any bilateral hearing 
loss and/or tinnitus, and would be instructive with regard to 
the appropriate disposition of the claims under appellate 
review.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); see 
also, Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990).  In particular, an opinion should be 
obtained as to whether the veteran has a bilateral hearing 
loss or tinnitus which is due to noise exposure during his 
active service.

Accordingly, the Board finds that additional development is 
required prior to a review of this claim.  See 38 U.S.C.A. § 
5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.  

In view of the above, the case is remanded to the AOJ via the 
Appeals Management Center in Washington DC for the following:

1.  The appellant should be asked to 
identify all medical care providers who 
evaluated or treated him for hearing loss 
and/or tinnitus since his release from 
service in August 1974.  The AOJ should 
attempt to obtain copies of medical 
records from all sources identified.

2.  The RO should schedule the veteran 
for a VA audiologic examination to 
determine the nature and etiology of any 
hearing loss or tinnitus.  All studies 
deemed appropriate in the medical opinion 
of the examiner should be performed, and 
all findings should be set forth in 
detail.  The claims file should be made 
available to the examiner, who should 
review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  The rationale for 
any opinion expressed should be included 
in the examination report.  If the 
examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to 
respond.

For each ear, definitive findings and 
diagnoses should be made and recorded, to 
include pure tone audiometric thresholds, 
in decibels, for each of the frequencies 
of 500, 1,000, 2,000, 3,000 and 4,000 
hertz, as well as speech audiometry using 
the Maryland CNC testing (reported in 
percentages) for each ear.  

After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
question regarding each ear: If a hearing 
loss disability or tinnitus is diagnosed, 
and based upon an assessment of the 
entire record, is it at least as likely 
as not (probability of 50 percent or 
better) that such disorder is the result 
of, or was increased by, injury or 
disease incurred during active service 
from August 1972 to August 1974, to 
include conceded exposure to noise in the 
course of his duties in basic training 
(firing weapons), and involvement in 
weapon firings during ceremonies.  The 
examiner should comment on Dr. Burk's 
January 2002 statement and associated 
examination report, and the July 2002 VA 
ear disease examination report.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claims for 
service connection for bilateral hearing 
loss and tinnitus.  If the determination 
remains unfavorable to the appellant, he 
and his representative should be 
furnished a supplemental statement of the 
case and be afforded the applicable time 
period in which to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




